DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/02/2022 is acknowledged. 
Applicant's election with traverse of Species III in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that (i) bromine-containing flame retardant further comprising chlorine (Species I) is not exclusive to the brome-containing flame retardants identified in Species II through Species IV and (ii) each of Species II through Species IV are not mutually exclusive to the other of Species II through Species IV.  This is not found persuasive because of following reasons.
Regarding (i), in light of persuasive argument, Species (I) is rejoined.
Regarding (ii), given that each of Species II through Species IV have different structure, each of Species II through Species IV are mutually exclusive. The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2022.
In the response filed 8/2/2022, applicant states that non-elected claims 15-17 and 18-20 have been withdrawn and also that claims 15-17 have been cancelled. However, claims 15-17 and claims 19-20 have the status identifier “New”. In the next response, it is advised that the status identifier of claims 19-20 is changed to “Withdrawn” and the status identifier of claims 15-17 changed to “Withdrawn” or “Cancelled” (if applicant intended to cancel the claims).
Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 01/13/2020 and 04/29/2021 are considered and signed IDS forms are attached.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3, line 1, “the bromine-containing flame retardant” should be “the one or more bromine-containing flame retardants”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  Claim 4, lines 1-2, “the bromine-containing flame retardant further comprises” should be “the one or more bromine-containing flame retardants further comprise”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  Claim 6, lines 1-2, “the bromine-containing flame retardant comprises” should be “the one or more bromine-containing flame retardants comprise”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8, lines 1-2, “the bromine-containing flame retardant constitutes” should be “the one or more bromine-containing flame retardants constitute”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  Claim 13, lines 1-2, “the bromine-containing flame retardant comprises” should be “the one or more bromine-containing flame retardants comprise”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  Claim 14, lines 1-2, “the bromine-containing flame retardant exhibits” should be “the one or more bromine-containing flame retardants exhibit”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  Claim 21, lines 1-2, “the bromine-containing flame retardant comprises” should be “the one or more bromine-containing flame retardants comprise”.  Appropriate correction is required.
Claim 22 objected to because of the following informalities:  Claim 22, lines 1-2, “the bromine-containing flame retardant is” should be “the one or more bromine-containing flame retardants are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, while there is support to recite a bromine-containing flame retardant itself having a molecular weight of about 500 g/mol to about 2,000 g/mol in paragraph 0052 of the specification as originally filed, there is no support to recite that a reaction product of the insulation precursor composition has a molecular weight of about 500 g/mol to about 2,000 g/mol  as presently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (CN 106751005 A cited in IDS). It is noted that the disclosures of Ling et al. are based on a machine translation of the reference (cited in IDS) which is included in this action.

Regarding claims 1, 2, 8 and 10-13, Ling et al. disclose a high overload ablation resistant EPDM (ethylene propylene diene monomer) elastic heat insulation material prepared from 100 parts of EPDM, 15 to 20 parts of aromatic polyamide organic fiber (aramid fibers), 5 to 12 of inorganic fiber, 12 to 25 parts of silicon dioxide strengthening agent, 3 to 5 parts of zinc oxide, 5 to 15 parts of a petroleum based softener, 5 to 20 parts of an ammonium salt flame retardant, 10 to 30 parts of deca-brominated diphenyl ether (bromine-containing flame retardant or brominated aromatic compound), 5 to 15 parts of antimonous oxide and 2 to 4 parts of peroxide vulcanizing agent (curing agent) (see Abstract).  Accordingly, the amount of ethylene-propylene-diene rubber is 44 to 55 wt% (44 = 100/226 x 100 and 55 = 100/182 x 100), the amount of aramid fibers is 8 to 9 wt% (8 = 15/182 x 100 and 9 = 20/226 x 100) and amount of bromine-containing flame retardant is 4.4 to 16.5 wt% (4.4 = 10/226 x 100 and 16.5 = 30/182 x 100). The antimonous oxide can be antimony trioxide (see paragraph 0037). Accordingly, Ling et al. disclose an insulation precursor composition.
In light of the overlap between the claimed composition and that disclosed by Ling et al., it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Ling et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 14, Ling et al. disclose the insulation precursor composition as set forth above. Ling et al. do not explicitly disclose the bromine-containing flame retardant exhibits a weight loss of less than about 90 wright percent responsive to exposure to a temperature less than about 600 C.
However, given that Ling et al. disclose bromine-containing flame retardant identical to that utilized in the present invention (see paragraph 0043 of published application), it is inherent or obvious that the bromine-containing flame retardant exhibits a weight loss of less than about 90 wright percent responsive to exposure to a temperature less than about 600 C.

Regarding claim 21, Ling et al. disclose the insulation precursor composition as set forth above. Ling et al. do not explicitly disclose the bromine-containing flame retardant comprises less than about 30 atomic percent halogen.
However, given that Ling et al. disclose bromine-containing flame retardant identical to that utilized in the present invention (see paragraph 0043 of published application), it is inherent or obvious that the bromine-containing flame retardant comprises less than about 30 atomic percent halogen.

Regarding claim 22, Ling et al. disclose the insulation precursor composition as set forth above. Ling et al. do not explicitly disclose the bromine-containing flame retardant is formulated and configured such that a reaction product of the insulation precursor composition has a molecular weight within a range from about 500 g/mol to about 2,000 g/mol.
However, given that Ling et al. disclose bromine-containing flame retardant and its amount identical to that utilized in the present invention (see paragraphs 0043 and 0055 of published application), it is inherent or obvious that the bromine-containing flame retardant is formulated and configured such that a reaction product of the insulation precursor composition has a molecular weight within a range from about 500 g/mol to about 2,000 g/mol.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (CN 106751005 A cited in IDS) as applied to claim 3 above, further in view of Moriuchi et al. (US 2009/0255707 A1).

Regarding claim 3, Ling et al. disclose the insulation precursor composition as set forth above. Ling et al. do not disclose the insulation precursor composition comprises from about 4 moles to about 5 moles of the antimony trioxide for every about 1 mole of bromine in the bromine-containing flame retardant.
Moriuchi et al. disclose a combination of bromine-containing flame retardant and antimony trioxide provide synergistic effect and thus provide high-flame retarding effect (see paragraph 0003).
Therefore, as taught by Moriuchi et al., it would have been obvious to one of ordinary skill in the art to use moles of antimony trioxide and bromine in the bromine-containing flame retardant including that presently claimed in Ling et al. depending on desired flame retarding effect, and thereby arrive at the claimed invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (CN 106751005 A cited in IDS) as applied to claim 3 above, further in view of Hattori et al. (US 2014/0296414 A1).

Regarding claim 4, Ling et al. disclose the insulation precursor composition as set forth above. Ling et al. do not disclose bromine-containing retardant further comprise chlorine.
Hattori et al. disclose flame retardant such as bromine-based flame retardants and chlorine-based flame retardants (see paragraph 0110). Further, to provide excellent flame resistance and mechanical properties, it is preferable to use two or more flame retardants (see paragraph 0110).
In light of motivation for using chlorine-based flame retardants disclosed by Hattori et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use chlorine-based flame retardants in Ling et al. in order to provide excellent flame resistance and mechanical properties, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (CN 106751005 A cited in IDS) as applied to claim 3 above, further in view of Shain (4,582,866).

Regarding claim 6, Ling et al. disclose the insulation precursor composition as set forth above. While Ling et al. disclose bromine-containing flame retardant, Ling et al. do not disclose bromine-containing flame retardant comprises ethylenebistetrabromophthalimide.
Shain disclose N,N’-ethylenebistetrabromophthalimide has a high melting point, good stability and resistance to blooming.
In light of motivation for using N,N’-ethylenebistetrabromophthalimide disclosed by Shain as described above, it therefore would have been obvious to one of ordinary skill in the art to use N,N’-ethylenebistetrabromophthalimide as bromine-containing flame retardant in Ling et al. in order to provide a high melting point, good stability and resistance to blooming, and thereby arrive at the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (CN 106751005 A cited in IDS) as applied to claim 3 above, further in view of Guzy et al. (3,926,900).

Regarding claim 9, Ling et al. disclose the insulation precursor composition as set forth above. Ling et al. do not disclose the insulation precursor composition further comprising polybutadiene.
Guzy et al. disclose blends comprising EPDM and liquid polybutadiene, wherein the blends are useful as electrical insulating materials for using under extreme environmental conditions (see Abstract and col. 1, lines 52-57). The liquid polybutadiene provide resistance to swell by oil and by water under conditions of extreme temperature and pressure as well as flexibility (see col. 3, lines 3-19).
In light of motivation for using blends comprising a blend of EPDM and liquid polybutadiene disclosed by Guzy et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use liquid polybutadiene in the insulation precursor composition of Ling et al. in order to provide resistance to swell by oil and by water under conditions of extreme temperature and pressure as well as flexibility, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787